            Case 1:20-cv-07055-AJN Document 1 Filed 08/31/20 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 TRUSTEES OF THE NEW YORK CITY DISTRICT
 COUNCIL OF CARPENTERS PENSION FUND,
 WELFARE    FUND,    ANNUITY  FUND,    and                     20 CV _________________
 APPRENTICESHIP, JOURNEYMAN RETRAINING,
 EDUCATIONAL AND INDUSTRY FUND, TRUSTEES
 OF THE NEW YORK CITY CARPENTERS RELIEF
 AND   CHARITY    FUND,   THE  CARPENTER                       PETITION TO
 CONTRACTOR ALLIANCE OF METROPOLITAN                           CONFIRM AN
 NEW YORK, and the NEW YORK CITY DISTRICT                      ARBITRATION AWARD
 COUNCIL OF CARPENTERS,

                                                Petitioners,

                          -against-

 NASDI, LLC,

                                               Respondent.

       Petitioners, Trustees of the New York City District Council of Carpenters Pension Fund,

Welfare Fund, Annuity Fund, and Apprenticeship, Journeyman Retraining, Educational and

Industry Fund, Trustees of the New York City Carpenters Relief and Charity Fund, the Carpenter

Contractor Alliance of Metropolitan New York (the “Funds”), and the New York City District

Council of Carpenters (the “Union”) (together with the Funds, the “Petitioners”), by and through

their attorneys, Virginia & Ambinder, LLP (“V&A”), as and for their Petition to Confirm an

Arbitration Award, respectfully allege as follows:

                                 NATURE OF THE ACTION

       1.      This is an action under section 301 of the Labor Management Relations Act of 1947

(“LMRA”), as amended, 29 U.S.C. § 185, to confirm and enforce an Arbitrator’s Award rendered

pursuant to a collective bargaining agreement (“CBA”) involving the Union and NASDI, LLC

(“Respondent”).

                                                1
              Case 1:20-cv-07055-AJN Document 1 Filed 08/31/20 Page 2 of 8




                                 JURISDICTION AND VENUE

         2.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 and 29

U.S.C. § 185.

         3.      Venue is proper in this Court pursuant to 29 U.S.C. § 185(c) because the Union is

located and administered in this district.

                                             THE PARTIES

         4.      Petitioners Trustees of the New York City District Council of Carpenters Pension,

Welfare, Annuity, Apprenticeship, Journeyman Retraining and Educational and Industry Funds

(the “ERISA Funds”) are employer and employee trustees of multiemployer labor-management

trust funds organized and operated in accordance with ERISA. The Trustees are fiduciaries of the

ERISA Funds within the meaning of section 3(21) of ERISA, 29 U.S.C. § 1002(21). The ERISA

Funds maintain their principal place of business at 395 Hudson Street, New York, New York

10014.

         5.      Petitioners Trustees of the New York City District Council of Carpenters Relief

and Charity Fund (the “Charity Fund”) are Trustees of a charitable organization established under

section 501(c)(3) of the Internal Revenue Code, 26 U.S.C. § 501(c)(3). The Charity Fund

maintains its principal place of business at 395 Hudson Street, New York, New York 10014.

         6.      Petitioner the Carpenter Contractor Alliance of Metropolitan New York (together,

with the ERISA Funds and the Charity Fund, as the “Funds”) is a New York not-for-profit

corporation.

         7.      Petitioner Union is a labor organization that represents employees in an industry

affecting commerce within the meaning of section 501 of the LMRA, 29 U.S.C. § 142, and is the

certified bargaining representative for certain employees of the Respondent.



                                                  2
            Case 1:20-cv-07055-AJN Document 1 Filed 08/31/20 Page 3 of 8




       8.      Respondent is a foreign limited liability company organized under the laws of the

State of Delaware authorized to conduct business in the State of New York. At relevant times,

Respondent was an employer within the meaning of section 3(5) of ERISA, 29 U.S.C. § 1002(5),

and was an employer in an industry affecting commerce within the meaning of section 501 of the

LMRA, 29 U.S.C. § 142. Respondent maintains its principal place of business at 39 Olympia

Avenue, Woburn, Massachusetts 01801.

                               THE ARBITRATION AWARD

       9.      On or about May 9, 2013, Respondent executed a letter of assent (“Ocean Breeze

PLA Affidavit”) binding it to the Project Labor Agreement Covering Specified Renovation &

Rehabilitation of City Owned Buildings and Structures (“Renovation PLA”) in connection with

work to be performed on the Ocean Breeze Athletic Facility, located 625 Father Capodanno Blvd,

Staten Island, NY 10305. A copy of the Ocean Breeze PLA Affidavit is annexed hereto as Exhibit

A. A copy of the Renovation PLA is annexed hereto as Exhibit B.

       10.     On or about June 19, 2012, Respondent executed a letter of assent (“Police

Academy PLA Affidavit”) binding it to the Project Labor Agreement Covering New Construction

of Identified City Owned Buildings and Structures (“New Construction PLA”) in connection with

work to be performed on the Police Academy, located 30-29 College Point Blvd., Queens, NY

11354. A copy of the Police Academy PLA Affidavit is annexed hereto as Exhibit C. A copy of

the New Construction PLA (together with the Renovation PLA, the “PLAs”) is annexed hereto as

Exhibit D.

       11.     Through the PLAs, Respondent became bound by various collective bargaining

agreements involving the Union, including in relevant part, the Union’s Independent Heavy

Construction Agreement, the Independent Heavy Construction Dockbuilding Marine and



                                               3
          Case 1:20-cv-07055-AJN Document 1 Filed 08/31/20 Page 4 of 8




Foundation Agreement, and the Independent Building Construction Agreements (collectively

“CBAs”). A copy of the Independent Heavy Construction Agreement, the Independent Heavy

Construction Dockbuilding Marine and Foundation Agreement, the 2011-2015 Independent

Building Construction Agreement, and the 2017-2014 Independent Building Construction

Agreement is annexed hereto as Exhibit E, Exhibit F, Exhibit G, and Exhibit H respectively.

       12.     Respondent also executed an Administration Form, which further effectuated its

agreement with the Union. A copy of the Administration Form is annexed hereto as Exhibit I.

       13.     Under the PLAs and the CBAs, Respondent was required to remit contributions to

the Funds when it performed work under the PLAs that was within the trade and geographical

jurisdiction of the Union (“Covered Work”). See Ex. B, Art. 11, Sec. 2; Ex. D, Art. 11, Sec 2; Ex.

E, Art. XI, § 1; Ex. F, Art. XII, § 1; Ex. G, Art. XV, § 1; Ex. H, Art. XV, § 1.

       14.     The CBAs also require Respondent to furnish its books and payroll records when

requested by the Funds for the purpose of conducting an audit to ensure compliance with required

benefit fund contributions. See Ex. E, Art. XI, § 9; Ex. F, Art. XII, § 9; Ex. G, Art. XV, § 1, Ex.

H, Art. XV, § 1.

       15.     The PLAs and the CBAs bind Respondent to the policies, rules, and regulations

adopted by the Funds. See Ex. B, Art. 11, Sec. 2; Ex. D, Art. 11, Sec. 2; Ex. E, Art. XI, § 1; Ex.

F, Art. XII, § 1; Ex. G, Art. XV, § 3; Ex. H, Art. XV, § 3.

       16.     The Trustees of the Funds established a Revised Statement of Policy for Collection

of Employer Contributions (the “Collection Policy”). A copy of the Collection Policy is annexed

hereto as Exhibit J.

       17.     The Collection Policy states that “[i]n the event that an employer refuses to permit

a payroll review and/or audit upon request . . . the Fund Office shall determine the estimated



                                                 4
           Case 1:20-cv-07055-AJN Document 1 Filed 08/31/20 Page 5 of 8




amount of the employer’s delinquent contributions based on the assumption that the employer’s

weekly hours subject to contributions for each week of the requested audit period are the highest

number of average hours reported per week for any period of four consecutive weeks during the

audit period.” Ex. J, § IV (12).

        18.     The CBAs provide that in the event “any dispute or disagreement arise between the

parties hereto, or between the Union and any Employer signatory hereto, concerning any claim

arising from payments to the Fund of principal and/or interest which is allegedly due, either party

may seek arbitration of the dispute before the impartial arbitrator designated hereunder[.]” Ex. E,

Art. XI, § 13; Ex. F, Art. XII, § 14; Ex. G, Art. XV, § 7; Ex. H, Art. XV, § 7.

       19.     The CBAs further provide that “[i]n the event that proceedings are instituted before

an arbitrator . . . to collect delinquent contributions to Benefit Fund or Funds, and if such arbitrator

renders an award in favor of such Fund(s), the arbitrator shall be empowered to award such interest,

liquidated damages, and/or costs as may be applicable under the Agreement and Declaration of

Trust establishing such Fund(s)." Ex. E, Art. XI, § 8(g); Ex. F, Art. XII, § 8(g); Ex. G, Art. XV, §

6(6); Ex. H, Art. XV, § 6(b)

       20.     The CBAs and the Collection Policy provide that, should the Funds be required to

arbitrate a dispute or file a lawsuit over unpaid contributions, the Funds shall be entitled to collect,

in addition to the delinquent contributions: (1) interest on the unpaid contributions at the prime

rate of Citibank plus 2%; (2) an amount equal to the greater of (a) the amount of the interest charges

on the unpaid contributions or (b) liquidated damages in the amount of 20% of the unpaid

contributions; and (3) reasonable attorneys’ fees and costs incurred by the Funds in collecting the

delinquencies. Ex. E, Art. XI, § 8(f); Ex. F, Art. XII, § 8(f); Ex. G, Art. XV, § 6; Ex. H, Art. XV,

§ 6; Ex. J, § V.



                                                   5
           Case 1:20-cv-07055-AJN Document 1 Filed 08/31/20 Page 6 of 8




         21.   Pursuant to the CBAs, Petitioners requested an audit of Respondent covering the

period March 28, 2016 through the present (the “Audit”) in order to determine whether Respondent

had remitted the proper amount of contributions to the Funds.

         22.   A dispute arose between the parties when Respondent failed provide its books and

records for the Audit.

         23.   In accordance with the Collection Policy, the Funds determined Respondent owed

an estimated principal deficiency of $663,044.20.

         24.   Pursuant to the CBA’s arbitration clause, Petitioners initiated arbitration before the

designated arbitrator, Roger E. Maher. The arbitrator noticed said arbitration by mailing a Notice

of Hearing to Respondent by regular and certified mail. A copy of the Notice of Hearing is

annexed hereto as Exhibit K.

         25.   Thereafter, the arbitrator held a hearing and rendered his award, in writing, dated

December 11, 2019, determining said dispute (the “Award”). A copy of the Award is annexed

hereto as Exhibit L.

         26.   Specifically, the arbitrator found that Respondent violated the CBAs when it failed

to permit the Funds to audit Respondent’s books and records, and ordered Respondent to pay the

Funds the sum of $890,705.53, consisting of: (1) the estimated principal deficiency of

$663,044.20, (2) interest of $92,652.49; (3) liquidated damages of $132,608.84; (4) court costs of

$400; (5)attorneys’ fees of $1,500; and (6) arbitrator’s fees of $500. Ex. L.

         27.   The arbitrator also found that interest at the rate of 7.5% will accrue on the Award

from the date of the issuance of the Award. See Ex. L.

         28.   As of the date of this Petition, Respondent has failed to pay any portion of the

Award.



                                                 6
           Case 1:20-cv-07055-AJN Document 1 Filed 08/31/20 Page 7 of 8




        29.     The Award has not been vacated or modified and no application for such relief is

currently pending.

        30.     This petition is timely as it was filed within the one-year statute of limitations

applicable to a petition to confirm an arbitrator’s award.

        31.     Petitioners are entitled to the reasonable attorneys’ fees and costs expended in this

matter pursuant to Article XI, Article XII, and Article XV of the CBAs. See Ex. E, Art. XI, § 8(f);

Ex. F, Art. XII, § 8(f); Ex. G, Art. XV, § 6; Ex. H, Art. XV, § 6.

        32.     The Collection Policy further states that “[a]ttorneys’ fees shall be assessed against

a delinquent employer, at the same hourly rate charged to the Funds for such services . . . for all

time spent by Collection Counsel in collection efforts . . . .” See Ex. J, § V(6).

        33.     Copies of V&A’s contemporaneous time records, reflecting all time spent and all

activities performed in the prosecution of this matter by its attorneys and staff, are annexed hereto

as Exhibit M.

        34.     I, Nicole Marimon (“NM” in the accompanying billing records), am a 2014

graduate of Fordham University School of Law, and a partner at V&A. Since graduating law

school and being admitted to the New York State bar, I have handled the prosecution of, and served

as lead counsel on, numerous ERISA collection actions. V&A billed my time at a rate of $350 per

hour for work performed in connection with this action. Ex. M.

        35.     V&A billed the legal assistants’ time at the rate of $120 per hour for work

performed in connection with this action. Ex. M.

        36.     All of the above-referenced rates are the result of negotiations between V&A and

the Funds regarding the proper hourly rates to compensate V&A’s attorneys and legal assistants

for their services.



                                                  7
               Case 1:20-cv-07055-AJN Document 1 Filed 08/31/20 Page 8 of 8




         37.      V&A’s total billings in this matter amount to $1,505 reflecting 4.3 hours of work.

Ex. M.

         38.      In addition, V&A will advance $70 in service fees in connection with this matter.

         39.      A Proposed Judgment is attached hereto as Exhibit N.

         WHEREFORE, Petitioners respectfully request that this Court:

         (1)      Confirm the Award in all respects;

         (2)      Award judgment in favor of the Petitioners and against Respondent in the amount

of $890,705.53, plus interest from the date of the Award through the date of judgment to accrue at

the annual rate of 7.5% pursuant to the Award;

         (4)      Award judgment in favor of the Petitioners and against Respondent in the amount

of $1,505 in attorneys’ fees and $70 in costs arising out of this petition;

         (5)      Award post-judgment interest at the statutory rate; and

         (6)      Award Petitioners such other and further relief as is just and proper.



Dated: New York, New York                               Respectfully submitted,
       August 31, 2020
                                                        VIRGINIA & AMBINDER, LLP

                                                By:                 /s/
                                                        Nicole Marimon, Esq.
                                                        40 Broad Street, 7th Floor
                                                        New York, New York 10004
                                                        Telephone: (212) 943-9080
                                                        Fax: (212) 943-9082
                                                        Attorneys for Petitioners




                                                    8
